    19-23649-rdd        Doc 3428-5         Filed 08/05/21 Entered 08/05/21 15:09:59          Appendix B
                                                    Pg 1 of 18
        Expert Report of David W. DeRamus, PhD




        Appendix B. Materials relied upon
(114)   In addition to the materials below, I incorporate by reference all materials used or cited in the
        accompanying workpapers. All of the documents relied upon in this report have been produced or are
        appended hereto.



        B.1. Legal documents and other documents
           Cash Transfers of Value Analysis (Alix Partners, December 16, 2019).
           Intercompany and Non-Cash Transfers Analysis (Alix Partners, May 28, 2020).



        B.2. Company documents – Bates numbered
           PPD0001572110
           PPD0002856798
           PPINV0012199096

           PPINV0013088118
           PPINV0013088119
           PPINV0019069372
           PPLP004411785
           PPLP004412078
           PPLP004412941
           PPLP004413394
           PPLP004414567
           PPLP004416667
           PPLP004417483
           PPLP004417653
           PPLPC018001150722
           PPLPC029000678144



                                                                                                   Page B-1
19-23649-rdd       Doc 3428-5         Filed 08/05/21 Entered 08/05/21 15:09:59         Appendix B
                                               Pg 2 of 18
   Expert Report of David W. DeRamus, PhD




      PPLPUCC000616839
      PPLPUCC000616905

      PPLPUCC000736187
      PPLPUCC000894705
      PPLPUCC002432320

      PPLPUCC002458291
      PPLPUCC002711558
      PPLPUCC002734652

      PPLPUCC003432965
      PPLPUCC003733419
      PPLPUCC003772641

      PPLPUCC004014603
      PPLPUCC-PRIV00017051
      UCCINV0003946602



   B.3. Company documents – non-Bates numbered

   B.3.a. Agreements with related parties

      Asset purchase agreement between Purdue Pharma Canada and PPLP dated October 11, 2018.
      Amended and Restated License Agreement, November 29, 2006 (Betadine).
      Amended and Restated License Agreement, November 29, 2006 (Senokot).
      Amended and restated limited partnership agreement for Coventry Technologies L.P., dated
       January 1, 2008.

      Amendment to Research Services Agreement dated the 17th day of September 2010 by and
       between PPLP, United States of America and Mundipharma Research Limited, United Kingdom,
       dated February 23, 2018.
      Amendment to Research Services Agreement dated the 17th day of September 2010 by and
       between PPLP., United States of America and Mundipharma Research Limited, United Kingdom,
       dated March 1, 2017.
      Assignment and Assumption Agreement between PPLP and PRA L.P., January 1, 2009.


                                                                                             Page B-2
19-23649-rdd       Doc 3428-5         Filed 08/05/21 Entered 08/05/21 15:09:59     Appendix B
                                               Pg 3 of 18
   Expert Report of David W. DeRamus, PhD




      Assignment and Assumption Agreement for Dilaudid between Purdue Pharma L.P. and Rhodes
       Pharma L.P. dated October 1, 2016.

      Assignment and Assumption Agreement for MS Contin between Purdue Pharma L.P. and Rhodes
       Pharma L.P. dated October 1, 2016.
      Assignment and Assumption Agreement, April 30, 2010.

      Assignment and Assumption Agreement, November 29, 2006 (Betadine).
      Assignment and Assumption Agreement, November 29, 2006 (Senokot).
      Distributor Agreement PPLP and Rhodes Pharmaceuticals dated Dec. 5, 2018.

      Executive License and Manufacturer’s Agreement between the Purdue Pharma Company and
       NAPP Pharmaceutical Holdings Limited, Oxycodone Preparations, United Kingdom of Great
       Britain, Northern Ireland, and the Isle of Man, December 18, 2002.

      License Agreement PPLP - MDCBV (Oxycontin - Arab States).
      License Agreement PPLP - MDCBV (Oxycontin - Austria).
      License Agreement PPLP - MDCBV (Oxycontin - Be...

      License Agreement PPLP - MDCBV (Oxycontin - CEE).
      License Agreement PPLP - MDCBV (Oxycontin - China).
      License Agreement PPLP - MDCBV (Oxycontin - Cyprus).

      License Agreement PPLP - MDCBV (Oxycontin - Denmark).
      License Agreement PPLP - MDCBV (Oxycontin - Egypt).
      License Agreement PPLP - MDCBV (Oxycontin - Finland).

      License Agreement PPLP - MDCBV (Oxycontin - France).
      License Agreement PPLP - MDCBV (Oxycontin - Germany).
      License Agreement PPLP - MDCBV (Oxycontin - Hong Kong).

      License Agreement PPLP - MDCBV (Oxycontin - Iceland).
      License Agreement PPLP - MDCBV (Oxycontin - Ireland).
      License Agreement PPLP - MDCBV (Oxycontin - Italy).

      License Agreement PPLP - MDCBV (Oxycontin - Jordan).
      License Agreement PPLP - MDCBV (Oxycontin - Kuwait).
      License Agreement PPLP - MDCBV (Oxycontin - Lebanon).

      License Agreement PPLP - MDCBV (Oxycontin - Netherlands).


                                                                                         Page B-3
19-23649-rdd       Doc 3428-5         Filed 08/05/21 Entered 08/05/21 15:09:59     Appendix B
                                               Pg 4 of 18
   Expert Report of David W. DeRamus, PhD




      License Agreement PPLP - MDCBV (Oxycontin - New Zealand).
      License Agreement PPLP - MDCBV (Oxycontin - Norway).

      License Agreement PPLP - MDCBV (Oxycontin - Philippines).
      License Agreement PPLP - MDCBV (Oxycontin - Poland).
      License Agreement PPLP - MDCBV (Oxycontin - Saudi Arabia).

      License Agreement PPLP - MDCBV (Oxycontin - Singapore).
      License Agreement PPLP - MDCBV (Oxycontin - South Africa).
      License Agreement PPLP - MDCBV (Oxycontin - Spain).

      License Agreement PPLP - MDCBV (Oxycontin - Sweden).
      License Agreement PPLP - MDCBV (Oxycontin - Switzerland).
      License Agreement PPLP - MDCBV (Oxycontin - United Kingdom).

      License Agreement PPLP - MDCBV (OxyContin OTR - Australia).
      License Agreement PPLP - MDCBV (OxyContin OTR - Korea).
      License Agreement PPLP-MDCBV (OxyContin OTR - Canada).

      License Agreement PPLP-MDCBV (OxyContin OTR - India).
      License Agreement PPLP-MDCBV (OxyContin OTR - Malaysia).
      License Agreement PPLP-MDCBV (OxyContin OTR - Singapore).

      License Agreement PPLP-MDCBV (Oxycontin OTR-Lebanon).
      License Agreement PPLP-MDCBV (Oxycontin OTR-Thailand).
      License Agreement PPLP-MDCBV (Oxycontin OTR-Vietnam).

      License Agreement PPLP-MDCBV (Oxycontin-OTR-Philippines).
      License Agreement PPLP-MLG (Oxycontin OTR-Brazil).
      License Agreement PPLP-MLG (Oxycontin OTR-Mexico).

      Manufacturer's License Agreement between Mundipharma A.G., Purdue Pharma L.P., and PLP
       Associates Holdings L.P. dated January 1, 2008.
      Manufacturing License Agreement between PPLP and Mundipharma DC B.V, OxyContin OTR,
       Australia, January 2018.
      Manufacturing License Agreement between PPLP and Mundipharma DC B.V, OxyContin
       Preparations, Arab States, January 2016.



                                                                                        Page B-4
19-23649-rdd       Doc 3428-5         Filed 08/05/21 Entered 08/05/21 15:09:59     Appendix B
                                               Pg 5 of 18
   Expert Report of David W. DeRamus, PhD




      Mundipharma International Limited USA and Purdue Pharma L.P. Services Agreement, January
       1, 2014.

      One Stamford Realty L.P. and PPLP Lease (April 6, 2006).
      PPLP PF Laboratories Contract Manufacturing Agreement (January 1, 1996).
      PPLP-PHLP Assignment & Assumption Agreement (Oxycontin - Arab States), January 1, 2017.

      PPLP-PHLP Assignment & Assumption Agreement (Oxycontin - Austria), January 1, 2017.
      PPLP-PHLP Assignment & Assumption Agreement (Oxycontin - Belgium), January 1, 2017.
      PPLP-PHLP Assignment & Assumption Agreement (Oxycontin - CEE), January 1, 2017.

      PPLP-PHLP Assignment & Assumption Agreement (Oxycontin - China), January 1, 2017.
      PPLP-PHLP Assignment & Assumption Agreement (Oxycontin - Cyprus), January 1, 2017.
      PPLP-PHLP Assignment & Assumption Agreement (Oxycontin - Denmark), January 1, 2017.

      PPLP-PHLP Assignment & Assumption Agreement (Oxycontin - Egypt), January 1, 2017.
      PPLP-PHLP Assignment & Assumption Agreement (Oxycontin - Finland), January 1, 2017.
      PPLP-PHLP Assignment & Assumption Agreement (Oxycontin - France), January 1, 2017.

      PPLP-PHLP Assignment & Assumption Agreement (Oxycontin - Germany), January 1, 2017.
      PPLP-PHLP Assignment & Assumption Agreement (Oxycontin - Hong Kong), January 1, 2017.
      PPLP-PHLP Assignment & Assumption Agreement (Oxycontin - Iceland), January 1, 2017.

      PPLP-PHLP Assignment & Assumption Agreement (Oxycontin - Ireland), January 1, 2017.
      PPLP-PHLP Assignment & Assumption Agreement (Oxycontin - Italy), January 1, 2017.
      PPLP-PHLP Assignment & Assumption Agreement (Oxycontin - Jordan), January 1, 2017.

      PPLP-PHLP Assignment & Assumption Agreement (Oxycontin - Kuwait), January 1, 2017.
      PPLP-PHLP Assignment & Assumption Agreement (Oxycontin - Lebanon), January 1, 2017.
      PPLP-PHLP Assignment & Assumption Agreement (Oxycontin - Netherlands), January 1, 2017.

      PPLP-PHLP Assignment & Assumption Agreement (Oxycontin - New Zealand), January 1,
       2017.
      PPLP-PHLP Assignment & Assumption Agreement (Oxycontin - Norway), January 1, 2017.

      PPLP-PHLP Assignment & Assumption Agreement (Oxycontin - Philippines), January 1, 2017.
      PPLP-PHLP Assignment & Assumption Agreement (Oxycontin - Poland), January 1, 2017.
      PPLP-PHLP Assignment & Assumption Agreement (Oxycontin - Saudi Arabia), January 1, 2017.



                                                                                           Page B-5
19-23649-rdd       Doc 3428-5         Filed 08/05/21 Entered 08/05/21 15:09:59         Appendix B
                                               Pg 6 of 18
   Expert Report of David W. DeRamus, PhD




      PPLP-PHLP Assignment & Assumption Agreement (Oxycontin - Singapore), January 1, 2017.
      PPLP-PHLP Assignment & Assumption Agreement (Oxycontin - South Africa), January 1, 2017.

      PPLP-PHLP Assignment & Assumption Agreement (Oxycontin - Spain), January 1, 2017.
      PPLP-PHLP Assignment & Assumption Agreement (Oxycontin - Sweden), January 1, 2017.
      PPLP-PHLP Assignment & Assumption Agreement (Oxycontin - Switzerland), January 1, 2017.

      PPLP-PHLP Assignment & Assumption Agreement (Oxycontin - United Kingdom), January 1,
       2017.
      Purchase and Sale Agreement between Millsaw and OSI Pharmaceuticals, July 6, 2009.

      Purdue Pharma (Canada) and Purdue Products L.P. Supply Agreement (September 1, 2009).
      Purdue Pharma (Canada) and Purdue Products L.P. Supply Agreement, Amendment #1
       (November 18, 2013).

      Purdue Pharma (Canada) and Purdue Products L.P. Supply Agreement, Amendment #2 (August
       31, 2015).
      Purdue Pharma (Canada) and Purdue Products L.P. Supply Agreement, Amendment #3 (October
       19, 2016).
      Purdue Pharma (Canada) and Purdue Products L.P. Supply Agreement, Amendment #4
       (September 10, 2018).

      Purdue Pharma L.P. Written Consent of General Partner, January 1, 2009.
      Purdue Products, L.P. and Purdue Pharma Technologies, Inc., Purchasing Services Agreement,
       January 1, 2008.

      Research Services Agreement between PPLP and Mundipharma Research Limited, September
       17, 2010.
      Services Agreement between Mundipharma EDO GmbH and PPLP, Effective January 18, 2013.

      Services Agreement effective as of January 1, 2018 by and between Purdue Pharma L.P. and TXP
       Services.
      Slayback – Rhodes Development and License Agreement.

      Tax Services Agreement effective as of January 1, 2008 by and between Purdue Products L.P.
       and TXP Services Inc.




                                                                                             Page B-6
19-23649-rdd       Doc 3428-5         Filed 08/05/21 Entered 08/05/21 15:09:59                Appendix B
                                               Pg 7 of 18
   Expert Report of David W. DeRamus, PhD




   B.3.b. Agreements with third parties

            Manufacturing, Marketing, and Distribution Agreement, March 5, 1999 (Betadine
       ophthalmic prep solution).
      Asset Purchase Agreement between                             and Mundipharma International
       Corporation Limited (July 29, 2017).

      Asset Purchase Agreement between                             and PPLP (July 29, 2017).
            – Purdue – Collaboration Agreement (Execution) (2015-08-28).
                   license agreement, Amendment 1, July 14, 2009.

                   license agreement, Amendment 10, April 25, 2017.
                   license agreement, Amendment 11, November 20, 17.
                   license agreement, Amendment 12, November 20, 2017.

                   license agreement, Amendment 2, February 25, 2011.
                   license agreement, Amendment 3, July 29, 2011.
                   license agreement, Amendment 4, August 16, 2011.

                   license agreement, Amendment 5, September 30, 2013.
                   license agreement, Amendment 6, May 18. 2015.
                   license agreement, Amendment 7, October 31, 16.

                   license agreement, Amendment 8, November 1, 2016.
                   license agreement, Amendment 9, November 23, 2016.
                   license agreement, March 17, 2009.

      Letter to                            from the Purdue Frederick Company, April 26, 2007.
      License agreement amendment between PPLP and             dated July 19, 1996.
      License agreement amendment between PPLP and             dated November 28, 2012.

      License agreement between PPLP and           dated April 12, 1995.
      License agreement first amendment between PPLP and            dated November 28, 2012.
      License agreement second amendment between PPLP and             dated April 9, 2015.

      License agreement third amendment between PPLP and            dated August 15, 2018.
      Manufacturing and Supply agreement amendment between PPLP and              dated July 19, 2013.
      Manufacturing and Supply agreement amendment between PPLP and              dated August 1, 2013.


                                                                                                  Page B-7
19-23649-rdd       Doc 3428-5         Filed 08/05/21 Entered 08/05/21 15:09:59              Appendix B
                                               Pg 8 of 18
   Expert Report of David W. DeRamus, PhD




      Manufacturing and Supply agreement between PPLP and          dated December 21, 2010.
      Manufacturing and Supply agreement fourth amendment between PPLP and             dated January
       1, 2017.
      Manufacturing and Supply agreement third amendment between PPLP and             dated November
       3, 2014.

      Novelos Securities Purchase Agreement (August 25, 2009).
      Novelos Securities Purchase Agreement (February 11, 2009).
      Patent License between PPLP and                     , Amendment 1, effective date 29 July 2011.

      Patent License between PPLP and                     , Amendment 2, effective date 29 July 2011.
      Patent License between PPLP and                     , Amendment 3, effective date 29 July 2011.
      Patent License between PPLP and                     , effective date 29 July 2011.

      PPLP              Supply Agreement (January 1, 2008).
                and Rhodes Collaboration and License Agreement, November 29, 2016.
                -PPLP Distribution and Promotion Collaboration Agreement, December 17, 2016.


   B.3.c. Purdue internally prepared royalty reports

      2008 Royalty Income Analysis.xlsm.
      2009 Royalty Income Analysis.xlsm.

      2010 Royalty Income Analysis.xlsm.
      2011 Royalty Income Analysis.xlsm.
      2012 Royalty Income Analysis.xlsm.

      2013 Royalty Income Analysis.xlsm.
      2014 Royalty Income Analysis.xlsm.
      2015 Royalty Income Analysis.xlsm.

      2016 Royalty Income Analysis.xlsm.
      2017 Royalty Income Analysis.xlsm.
      2018 Royalty Income Analysis.xlsm.

      2019 Royalty Income Analysis.xlsm.
      Royalty Income Ex US LE 10YP.xlsx.



                                                                                                Page B-8
19-23649-rdd       Doc 3428-5         Filed 08/05/21 Entered 08/05/21 15:09:59            Appendix B
                                               Pg 9 of 18
   Expert Report of David W. DeRamus, PhD




   B.3.d. Purdue internally prepared sales reports

      ZPURD_SD_ZSD_C06_Q024 Foreign Sales 2008 NC02.xlsm.

      ZPURD_SD_ZSD_C06_Q024 Foreign Sales 2009 NC02.xlsm.
      ZPURD_SD_ZSD_C06_Q024 Foreign Sales 2010 NC02.xlsm.
      ZPURD_SD_ZSD_C06_Q024 Foreign Sales 2011 NC02.xlsm.

      ZPURD_SD_ZSD_C06_Q024 Foreign Sales 2012 NC02.xlsm.
      ZPURD_SD_ZSD_C06_Q024 Foreign Sales 2013 NC02.xlsm.
      ZPURD_SD_ZSD_C06_Q024 Foreign Sales 2014 NC02.xlsm.

      ZPURD_SD_ZSD_C06_Q024 Foreign Sales 2015 NC02.xlsm.
      ZPURD_SD_ZSD_C06_Q024 Foreign Sales 2016 NC02.xlsm.
      Triphentin Development Program and Data Package. Science and Technology Committee. July
       15, 2015.


   B.3.e. Purdue and related party financial statements

      Audited consolidated financial statements for Coventry Technologies L.P. and subsidiaries, year
       ended December 31, 2016.
      PPLP 1999 Audited Statements.
      Purdue Pharma Audited Financial Statement 2000.

      Purdue Pharma Audited Financial Statement 2002.
      Purdue Pharma Audited Financial Statement 2003.
      Purdue Pharma Audited Financial Statement 2004.

      Purdue Pharma Audited Financial Statement 2005.
      Purdue Pharma Audited Financial Statement 2008.
      Purdue Pharma Audited Financial Statement 2009.

      Purdue Pharma Audited Financial Statement 2010.
      Purdue Pharma Audited Financial Statement 2011.
      Purdue Pharma Audited Financial Statement 2012.

      Purdue Pharma Audited Financial Statement 2013.
      Purdue Pharma Audited Financial Statement 2014.



                                                                                                Page B-9
19-23649-rdd       Doc 3428-5         Filed 08/05/21 Entered 08/05/21 15:09:59        Appendix B
                                              Pg 10 of 18
   Expert Report of David W. DeRamus, PhD




      Purdue Pharma Audited Financial Statement 2016.
      Purdue Pharma Audited Financial Statement 2017.

      Purdue Pharma Audited Financial Statement 2018.
      Purdue Pharma Consolidated Audited Financial Statement 2014.
      Purdue Pharma Financial Statement 2015.

      Rhodes Pharma - Gross Profit by Product 2016-2018.xlsx.
      Rhodes Pharma Product P&L 2016-2018.xlsx.


   B.3.f. Intercompany chargeback and distributions reports

      2 Does TXP have any other clients.xlsx.
      2008-2019 Oxy Gross Sales Units and API Consumption Purdue Only.xlsx.
            St 2017.09 (BW).xlsx.

      Clarification TXP Analysis 2008 – 2019 Alix compare.xlsx.
      Copy of Bills from MILD and MITOL US to PPLP 2015 - 2019 only.xlsx.
      Distributions 2008 - 2017 Actuals.xlsx.

      EHS 2008 - 2015.xlsx.
      Internal Audit 2008 - 2015.xlsx.
      Purdue Canada Payments from Company 307 Jan 1 2008 to September 15 2019 v2.xlsx.

      Rhodes - Purdue FCF Movements 22.pptx
      Security 2008 - 2015.xlsx.


   B.3.g. PPI and related party board materials

      2008-11 Board Book (International Companies) (2). Board of Directors Meetings, November 20,
       2008.
      2011-11 Board Book (International Companies) (2). Proposed Decision, November 2011.

      2013-07 Board Book (Regular Session), July 25, 2013.
      3.1.15 Project Echo BDC Deck 07.14.2015 vFINAL.
      Board document (MN Consulting LLC (Regular Session) Board Book (Final - June 18-20,
       2019)).



                                                                                           Page B-10
19-23649-rdd       Doc 3428-5         Filed 08/05/21 Entered 08/05/21 15:09:59        Appendix B
                                              Pg 11 of 18
   Expert Report of David W. DeRamus, PhD




      Boards of directors meetings (Asia Pacific companies). January 22, 2010.
      Evercore. “Project Malta Discussion Materials.” October 17, 2018.

      FINAL DRAFT Adhansia BoD presentation, August 9, 2018.
      IAC Agreements for Transaction Committee Review (August 8, 2019 Meeting).
      J.P. Morgan. “Discussion Materials.” July 2014.

      Millsaw Realty L.P. Board of Directors Minutes Decision, September 17, 2010.
      Mundipharma presentation to Business Development Committee (June 2017).
      Mundipharma, Consumer Health Products (CHP) North America – US and Canada (December 5-
       6, 2017).


   B.3.h. Horst Frisch transfer pricing reports

      Horst Frisch. “Manufacturing Performed by Purdue Pharmaceuticals L.P. For Rhodes
       Pharmaceuticals L.P.” September 10, 2018.
      Horst Frisch. “Economic Analysis of the Services Performed by Mundipharma LLC.” September
       3, 2015.

      Horst Frisch. “Economic Analysis of the Manufacturing Arrangement Between Purdue Pharma
       L.P. and Mundipharma Laboratories GmbH.” September 3, 2015.
      Horst Frisch. “Economic Analysis of the Services Performed by Purdue Pharma Technology,
       Inc.” August 15, 2016.
      Horst Frisch. “Economic Analysis of the MS Contin Royalty Rate Paid by Purdue Pharma L.P.”
       August 25, 2017.

      Horst Frisch. “Economic Analysis of the Oxycontin Royalty Rate Paid to Purdue Pharma L.P. by
       Mundipharma Laboratories GmbH.” September 10, 2018.
      Horst Frisch. “Economic Analysis of the Oxycontin Royalty Rate Paid to Purdue Pharma L.P. by
       Mundipharma DC B.V.” September 10, 2018.
      Horst Frisch. “Manufacturing Perfomed by Purdue Pharmaceuticals L.P. For Rhodes
       Pharmaceuticals L.P.” September 10, 2018.

      Horst Frisch. “Economic Analysis of the Product Procurement Performed by Purdue Pharma
       Technology Inc.” September 10, 2018.
      Horst Frisch. “Economic Analysis of the Services Arrangement Between Purdue Pharma L.P. and
       Mundipharma EDO GmbH.” September 10, 2018.




                                                                                           Page B-11
19-23649-rdd       Doc 3428-5         Filed 08/05/21 Entered 08/05/21 15:09:59            Appendix B
                                              Pg 12 of 18
   Expert Report of David W. DeRamus, PhD




      Horst Frisch. “Economic Analysis of the Services Arrangement Between Purdue Pharma L.P. and
       Mundipharma Research Limited.” September 10, 2018.

      Horst Frisch. “Economic Analysis of the Oxycontin Royalty Rate Paid to Purdue Pharma L.P. by
       Mundipharma DC B.V.” September 13, 2019.
      Horst Frisch. “Economic Analysis of the Oxycontin Royalty Rate Paid to Purdue Pharma L.P. by
       Napp Pharmaceutical Holdings Limited.” September 13, 2019.


   B.3.i. Organizational and structural charts

      Purdue - Corporate Structure Charts [Draft - 1.25.2018].

      Purdue Pharma L.P. Corporate Structure Detail, April 22, 2019.
      PPLP & Subsidiaries, August 5, 2019.


   B.3.j. Other

      1.2.47.1 Brand PL discussion on 11202019 follow up.xlsx.
                     Street _ TRD Research.
      2019.05.17 Letter from J. Lowne Edo Services Agreement Termination.

      Certificate of Limited Partnership of Coventry Technologies L.P., dated July 8, 2004.
      Change in Ownership.xlsx.
      Consolidated Long-Term Plan Model 2019 - 2027 (June 2019 LE) (2).xlsx.

      Consolidated Long-Term Plan Model 2019 - 2027 (June 2019 LE).pdf.
      Dilaudid Documents Portfolio
      Email re: Information Request into Deals Mundipharma Entities Have Completed Since 2012.

      Email re: Organizational Matters.
      Fairfield County Office Market. “The CoStar Office Report: Year-End 2014.”
      IACS_0001705300.xlsx.

      Malta_Network Model 09.11 0818 vSent.pdf.xlsx.
      Oncology Portfolio Committee v9_final_March_18_2020.pptx.
      Potential Investor Legal FAQ (Litigation / IP / Generic Competition / Compliance / Other).
      Potential Investor Q&A (Legal / IP).
      Project Windsor Transfer Analysis Excel Backup_v04.xlsx.


                                                                                               Page B-12
19-23649-rdd       Doc 3428-5         Filed 08/05/21 Entered 08/05/21 15:09:59             Appendix B
                                              Pg 13 of 18
   Expert Report of David W. DeRamus, PhD




      Terramar Foundation Documents



   B.4. Publicly available materials

   B.4.a. Articles and press releases

      Adlon Therapeutics press release for approval of Adhansia, March 1, 2019.
      Adlon Therapeutics. “Products.” Available at https://adlontherapeutics.com/adhansia-xr/.
      Benziger, David P., Robert F. Kaiko, Jahanara B. Miotto, Ronald D. Fitzmartin, Robert F. Reder,
       Mark Chasin. “Differential effects of food on the bioavailability of controlled-release oxycodone
       tablets and immediate-release oxycodone solution.” Journal of Pharmaceutical Sciences 85, no 4
       (1996), https://doi.org/10.1021/js950403a.

      Biotechnology Industry Organization. “Clinical Development Success Rates: 2006–2015.” June
       2016. Available at
       https://www.bio.org/sites/default/files/Clinical%20Development%20Success%20Rates%202006-
       2015%20-%20BIO,%20Biomedtracker,%20Amplion%202016.pdf.
      Celldex Therapeutics. “Celldex Expands Antibody and Immuno-Oncology Portfolio with the
       Acquisition of Kolltan Pharmaceuticals.” Updated November 1, 2016.
       https://ir.celldex.com/news-releases/news-release-details/celldex-expands-antibody-and-immuno-
       oncology-portfolio.
      Cellectar Biosciences. “Novelos Therapeutics Announces Corporate Name Change to Cellectar
       Biosciences, Inc.” Updated February 11, 2014. https://www.cellectar.com/news-media/press-
       releases/detail/6/novelos-therapeutics-announces-corporate-name-change-to.
      Center for Drug Evaluation and Research. “Application Number 208603Orig1s000 Cross
       Discipline Team Leader Review.” Available at
       https://www.accessdata.fda.gov/drugsatfda_docs/nda/2017/208603Orig1s000CrossR.pdf.
      Center for Drug Evaluation and Research. “Approval Package for Application Number: NDA 20-
       553/S-002.” Available at
       https://www.accessdata.fda.gov/drugsatfda_docs/nda/96/020553s002.pdf.
      David Crow. “What next for the Sacklers? A pharma dynasty under siege.” Financial Times. Sep.
       7, 2018. https://www.ft.com/content/46ff5632-b1bd-11e8-99ca-68cf89602132.
      DEA. “Aggregate Production Quota History for Selected Substances, (2011–2021),” Dec. 9,
       2020. Available at https://www.deadiversion.usdoj.gov/quotas/index.html.
      FDA approval letter for Adhansia, February 27, 2019.



                                                                                                  Page B-13
19-23649-rdd       Doc 3428-5         Filed 08/05/21 Entered 08/05/21 15:09:59           Appendix B
                                              Pg 14 of 18
   Expert Report of David W. DeRamus, PhD




      Grabowski, Henry, Genia Long, Richard Mortimer, and Ani Boyo. “Updated trends in US brand-
       name and generic drug competition.” Journal of Medical Economics 19, no 9 (2016).

      Harvard Catalyst. “Harvard Catalyst Profiles.” Available at
       https://connects.catalyst.harvard.edu/Profiles/display/Concept/Pharmaceutical%20Preparations.
      Imbrium Therapeutics. “Imbrium Therapeutics Pipeline.” Accessed May 5, 2020,
       https://www.imbriumthera.com/pipeline/.
      IRS - Section 1274 Determination of Issue Price in the Case of Certain Debt Instruments Issued
       for Property. Rev. Rul. 2010-24.

      Johnson and Johnson. “Submission to the Transparency Review of the Therapeutic Goods
       Administration.” Updated February 11, 2011. https://www.tga.gov.au/sites/default/files/review-
       tga-transparency-1101-submission-jjfoc.pdf.

      Kaiko, Robert F., Robert P. Grandy, Benjamin Oshlack, Joseph Pav, Joseph Horodniak, Gordon
       Thomas, Ellen Ingber, Paul D. Goldenheim. “The United States experience with oral controlled-
       release morphine (MS Contin tablets). parts i and ii. review of nine dose titration studies and
       clinical pharmacology of 15-mg, 30-mg, 60-mg, and 100-mg tablet strengths in normal subjects.”
       Cancer 36, no 11 (1989), https://doi.org/10.1002/1097-0142(19890601)63:11<2348::AID-
       CNCR2820631146>3.0.CO;2-V.

      Mundipharma Research, “Oncology,” accessed May 5, 2020,
       https://www.mundipharmaresearch.com/oncology/.
      Mundipharma. “Our story.” Available at https://www.mundipharma.com.au/about-us/our-story/.

      Nasdaq. “Cancer biotech Kolltan Pharmaceuticals withdraws $86 million IPO.” January 28, 2015.
       https://www.nasdaq.com/articles/cancer-biotech-kolltan-pharmaceuticals-withdraws-86-million-
       ipo-2015-01-28.

      New York Times. “In the Region /Connecticut; Drug Maker Buys Vacant GTE Building in
       Stamford.” April 18, 1999. Available at https://www.nytimes.com/1999/04/18/realestate/in-the-
       region-connecticut-drug-maker-buys-vacant-gte-building-in-
       stamford.html#:~:text=PURDUE%20PHARMA%2C%20a%20division%20of,March%2027%20f
       or%20%2477%20million.
      Novartis. “Novartis signs initial agreement to reserve capacity and implement the technology
       transfer for the production of the active pharmaceutical ingredient for Roche’s
       Actemra/RoActemra®.” April 15, 2021. Available at https://www.novartis.com/news/media-
       releases/novartis-signs-initial-agreement-reserve-capacity-and-implement-technology-transfer-
       production-active-pharmaceutical-ingredient-roche%27s-actemraroactemra.
      Pfizer CentreOne. “Pfizer CentreOne specializes in small molecule API manufacturing.”
       Available at https://www.pfizercentreone.com/small-molecule-api-manufacturing.


                                                                                               Page B-14
19-23649-rdd       Doc 3428-5         Filed 08/05/21 Entered 08/05/21 15:09:59          Appendix B
                                              Pg 15 of 18
   Expert Report of David W. DeRamus, PhD




      Purdue Pharma Canada. “FOQUEST® Receives Approval for Expanded Indication for Children
       and Adolescents with ADHD.” News release, March 12, 2019.
       https://markets.businessinsider.com/news/stocks/foquest-receives-approval-for-expanded-
       indication-for-children-and-adolescents-with-adhd-1028024583.
      Purdue Pharma Canada. “New Treatment Option for Adults With ADHD: FOQUEST®
       (Methylphenidate Controlled Release Capsules) Now Available in Canada.” News release,
       February 1, 2018, https://markets.businessinsider.com/news/stocks/new-treatment-option-for-
       adults-with-adhd-foquest-methylphenidate-controlled-release-capsules-now-available-in-canada-
       1014805610.
      U.S. Food and Drug Administration. “FDA Actions on OxContin Products.” April 16, 2013.
       Available at https://www.fda.gov/drugs/information-drug-class/fda-actions-oxycontin-products-
       4162013
      U.S. Food and Drug Administration. “FDA’s Drug Review Process: Continued.”
       https://www.fda.gov/drugs/information-consumers-and-patients-drugs/fdas-drug-review-process-
       continued.
      U.S. Food and Drug Administration. “The Drug Development Process.” Available at
       https://www.fda.gov/ForPatients/Approvals/Drugs/default.htm.

      U.S. National Library of Medicine. “ClinicalTrials.gov Advanced Search.” Accessed May 15,
       2020. https://clinicaltrials.gov/.
      U.S. National Library of Medicine. “Tinostamustine With or Without Radiation Therapy in
       Treating Patients With Newly Diagnosed MGMT-Unmethylated Glioblastoma.” Updated January
       15, 2021. https://clinicaltrials.gov/ct2/show/NCT03452930.
      US Federal Trade Commission, “Authorized Generic Drugs: Short-term Effects and Long-term
       Impact,” available at: https://www.ftc.gov/sites/default/files/documents/reports/authorized-
       generic-drugs-short-term-effects-and-long-term-impact-report-federal-trade-
       commission/authorized-generic-drugs-short-term-effects-and-long-term-impact-report-federal-
       trade-commission.pdf.
      US5656295A. Available at https://patents.google.com/patent/US5656295A/en.
      US8703950B2. Available at https://patents.google.com/patent/US8703950B2/en.


   B.4.b. Data

      Bloomberg data (for Infinity Pharmaceuticals US Equity, FIGI: BBG000CN3TG1; accessed
       November 27, 2019).
      FRED (for U.S. / Euro Foreign Exchange Rate, DEXUSEU) exchange rate data.



                                                                                             Page B-15
19-23649-rdd       Doc 3428-5         Filed 08/05/21 Entered 08/05/21 15:09:59            Appendix B
                                              Pg 16 of 18
   Expert Report of David W. DeRamus, PhD




      ktMINE data (for pharmaceutical royalty rates in select license agreements).


   B.4.c. FDA approvals

      The Pink Sheet. “Purdue Frederick will submit NDA for MS Contin.” Updated July 8, 1985.
      U.S. Food & Drug Administration. “Orange Book: Approved Drug Products with Therapeutic
       Equivalence Evaluations: Product Details for NDA 021306.” Accessed July 19, 2020.
       https://www.accessdata.fda.gov/scripts/cder/ob/results_product.cfm?Appl_Type=N&Appl_No=0
       21306#19764.
      U.S. Food and Drug Administration. “Orange Book Approved Drug Products with Therapeutic
       Equivalence Evaluations: Product Details for NDA 019516.”
      U.S. Food and Drug Administration. “Orange Book Approved Drug Products with Therapeutic
       Equivalence Evaluations: Product Details for NDA 019516.” Accessed July 19, 2020.
       https://www.accessdata.fda.gov/scripts/cder/ob/results_product.cfm?Appl_Type=N&Appl_No=0
       19516#18580.
      U.S. Food and Drug Administration. “Abbreviated New Drug Administration (ANDA): 074769.”
       Available at
       https://www.accessdata.fda.gov/scripts/cder/daf/index.cfm?event=overview.process&ApplNo=07
       4769.

      U.S. Food and Drug Administration. “MS Contin Label.” Available at
       https://www.accessdata.fda.gov/drugsatfda_docs/label/2018/019516s053s054lbl.pdf.
      U.S. Food and Drug Administration. “New Drug Application (NDA):019892.” Available at
       https://www.accessdata.fda.gov/scripts/cder/daf/index.cfm?event=overview.process&ApplNo=01
       9892.


   B.4.d. Industry reports

      Biotechnology Innovation Organization. “Clinical Development Success Rates and Contributing
       Factors 2011-2020.” February 2021. https://go.bio.org/rs/490-EHZ-
       999/images/ClinicalDevelopmentSuccessRates2011_2020.pdf?_ga=2.179129772.942715470.162
       3338612-888152938.1623338612.
      Credit Suisse, “CRO Industry Primer,” June 20, 2016.
      KPMG International. “Profitability and royalty rates across industries: Some preliminary
       evidence.” 2012.
      PhRMA. “Biopharmaceutical Research & Development: The Process Behind New Medicines.”
       2015. http://phrma-docs.phrma.org/sites/default/files/pdf/rd_brochure_022307.pdf.


                                                                                                  Page B-16
19-23649-rdd       Doc 3428-5         Filed 08/05/21 Entered 08/05/21 15:09:59         Appendix B
                                              Pg 17 of 18
   Expert Report of David W. DeRamus, PhD




   B.4.e. License agreements

      Agreement between Access Pharmaceuticals, Inc. and Discus Dental Inc., 2005.

      Agreement between Access Pharmaceuticals, Inc. and Strakan Ltd., 1998.
      Agreement between AMARILLO BIOSCIENCES, INC. and BUMIMEDIC (MALAYSIA) SON.
       BHD., 2006.

      Agreement between AMGEN INC. and INTERMUNE, INC, 2001.
      Agreement between Aphton Corp. and SmithKline Beecham, 1998.
      Agreement between Atherogenics, Inc. and IPR Pharma and AstraZeneca, 2005.

      Agreement between BioDelivery Sciences International, Inc. and Meda AB, 2006.
      Agreement between BioDelivery Service International and Meda AB, 2007.
      Agreement between BioSante Pharmaceuticals, Inc., Antares Pharma IPL AG, Permatec
       Technologie, AG and Azur Pharma International II Limited, 2008.
      Agreement between BioTime, Inc. and Abbott Laboratories, 1997.
      Agreement between Cell Genesys and Takeda Pharmaceutical Co, 2008.

      Agreement between CollaGenex Pharmaceuticals, Inc. and MediGene AG, 2007.
      Agreement between Collegium Pharmaceutical, Inc. and TEAMM Pharmaceuticals, Inc., 2005.
      Agreement between Connetics Corporation and Pierre Fabre Dermatologie, 2004.

      Agreement between CYTOGEN CORPORATION and BERLEX LABORATORIES, INC.,
       1998.
      Agreement between Eli Lilly & Co. and Neurogenetics, Inc., 2003.

      Agreement between Elite Pharmaceuticals Inc. and Epic Pharma LLC, 2015.
      Agreement between EpiCept Corporation and Endo Pharmaceuticals Inc., 2003.
      Agreement between EpiCept Pharma and ADOLOR CORPORATION, 2003.

      Agreement between LABORATOIRES THEA S.A., and SIRION Therapeutics Inc,, 2007.
      Agreement between LEO PHARMACEUTICAL PRODUCTS LTD. A/S and PHARMION
       CORPORATION, 2002.

      Agreement between Ligand Pharma., Inc. and King Pharma., Inc., 2006.
      Agreement between MGI PHARMA, INC., Merck KGaA, E. Merck and CIBA Vision AG, 2000.
      Agreement between Novartis AG, Novartis Pharma AG and Akasia Limited, Questcor
       Pharmaceuticals, Inc., 2013.


                                                                                           Page B-17
19-23649-rdd       Doc 3428-5         Filed 08/05/21 Entered 08/05/21 15:09:59          Appendix B
                                              Pg 18 of 18
   Expert Report of David W. DeRamus, PhD




      Agreement between NOVARTIS, AG, SANDOZ INC. and ENDO VENTURES LIMITED,
       2015.

      Agreement between NPS ALLELIX CORP., NYCOMEDDANMARK APS and
       NYCOMEDDANMARK APS, NPS ALLELIX CORP., 2004.
      Agreement between Orphan Medical, Inc. and Celltech Pharmaceuticals, Ltd., 2003.

      Agreement between Pain Therapeutics, Inc. and King Pharma., Inc., 2005.
      Agreement between Pozen and GlaxoSmithKline, 2003.
      Agreement between Progenics Pharma., Inc. and Wyeth, 2005.

      Agreement between Santarus, Inc. and Glaxo Group Limited, 2007.
      Agreement between SCIOS, INC and GLAXO GROUP LTD., SCIOS, INC, 2002.
      Agreement between SDI DIAGNOSTICS INTERNATIONAL LTD and AVIGEN, INC, 2006.

      Agreement between SHORE THERAPEUTICS, INC., COWEN HEALTHCARE ROYALTY
       PARTNERS, L.P. and SANTARUS, INC., 2011.
      Agreement between SkyPharma Canada, Skyepharma and Endo, 2002.

      Agreement between URIGEN PHARMACEUTICALS, INC. and IMPRIMIS
       PHARMACEUTICALS, INC., 2014.
      Agreement between Vernalis PLC and Endo Pharmaceuticals, 2004.


   B.4.f. SEC filings

      Beacon Co, (Form 4) (April 16, 2013).
      Celldex Therapeutics. Annual Report (Form 10-K) (March 7, 2018).

      Infinity Pharmaceuticals, Inc. Annual Report (Form 10-K) (March 14, 2019).
      Infinity Pharmaceuticals, Inc. Current Report (Form 8-K) (January 7, 2009).
      Infinity Pharmaceuticals, Inc. Current Report (Form 8-K) (July 17, 2012).

      Infinity Pharmaceuticals, Inc. Current Report (Form 8-K) (November 19, 2008).
      Kolltan Pharmaceuticals, Inc. Subscription Documents Series A Convertible Preferred Stock
       (May 1, 2008).

      Novelos Pharmaceuticals, Inc. Annual Report (Form 10-K) (March 30, 2010).
      Rosebay Medical Co L.P., (Form 4) (April 16, 2013).
      Wells Fargo Commercial Mortgage Trust 2016-BNK1 Prospectus (Aug. 2016)



                                                                                            Page B-18
